                    UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                               NO. 7:20-CV-00041-FL

UNITED STATES OF AMERICA,                )
             Plaintiff,                  )
                                         )
                v.                       )     CONSENT ORDER FOR
                                         )     ENTRY OF JUDGMENT
ASHLEY SINGLETARY and,                   )
JESSICA SINGLETARY,                      )
              Defendant.                 )

       The United States of America, Plaintiff, by and through the United States

Attorney for the Eastern District of North Carolina, and Ashley and Jessica

Singletary, Defendants, pro se, hereby stipulate and agree to entry of judgment in

this action.

       On March 3, 2020, Plaintiff filed a Complaint in this action. [D.E. 1]. On July

22, 2020, Defendants filed an Answer, in which they admitted to all allegations made

by Plaintiff. [D.E. 5] . All parties hereby agree to entry of judgment in this action.

       IT IS ORDERED that judgment is entered in favor of the Plaintiff against the

Defendants, jointly and severally, in the amount of $57,119.06, plus interest accrued

from May 17, 2019 until date of entry of judgment at 1.25 percent per annum, with

judgment interest to be set at the current judgment rate .

       IT IS FURTHER ORDERED that judgment is entered in favor of the Plaintiff

against Defendant Ashley Singletary in the total amount of $87,064.40, plus interest

accrued from May 17, 2019 until date of entry of judgment at 1.25 percent per annum,

with judgment interest to be set at the current judgment rate.




        Case 7:20-cv-00041-FL Document 21 Filed 09/03/20 Page 1 of 2
        The Clerk of United States District Court is DIRECTED to prepare and enter

judgment in this case as Ordered above.
                 3rd
        This the _ _ day of _ _September
                                _ _ _ _, 2020.



                                LOUISE WOOD FLANAGAN
                                United States District Judge


CONSENTED TO:

Plaintiff
                                  ROBERT J. HIGDON, JR.
                                  United States Attorney




Defendant

       I hereby agree to entry of judgment against me base d upon the terms listed
in this Consent Order for Entry of Judgment . ...----.._

Date:   $,-2} .-)CJ

Date:-5IJ$


                                          2



         Case 7:20-cv-00041-FL Document 21 Filed 09/03/20 Page 2 of 2
